


110 HR 937 IH: To withhold United States contributions to the United

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 937
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Garrett of New
			 Jersey (for himself, Mr.
			 McCotter, Mr. King of
			 Iowa, Mr. Shuster, and
			 Mrs. Blackburn) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To withhold United States contributions to the United
		  Nations Development Program.
	
	
		1.FindingsCongress finds the following:
			(1)The United Nations Development Program
			 (UNDP) has for years operated in the Democratic People’s Republic of Korea
			 (North Korea) in violation of United Nations rules and internal auditing
			 recommendations. Examples of such violations include the following:
				(A)The local staff of
			 the UNDP in North Korea is dominated by employees who are hand-picked by the
			 Government of North Korea. The Government of North Korea provides only one
			 candidate for each position and does not provide detailed qualifications, work
			 experience, or personal details to the UNDP.
				(B)The salaries of
			 the local staff of the UNDP in North Korea are paid to the Government of North
			 Korea and not to the individual staffers. Such local staff are instead provided
			 with cash food stipends against UNDP regulations.
				(C)Officials of the
			 Government of North Korea have performed financial and core managerial
			 functions of UNDP activities in violation of UNDP regulations.
				(D)The UNDP pays cash
			 to local suppliers of the Government of North Korea in violation of UNDP
			 regulations.
				(E)The UNDP provides
			 funding to programs and projects controlled by the Government of North Korea
			 without appropriate audits or other oversight in violation of UNDP
			 regulations.
				(2)According to the United States Department
			 of State, in 2005 the Government of the United States contributed $108 million
			 to the general fund of the UNDP. This amount accounts for 11.8 percent of the
			 total funding of the UNDP.
			(3)The Government of
			 North Korea has developed and tested nuclear weapons in violation of
			 international treaties.
			(4)North Korea
			 continues to pose a threat to East Asia and the world in the form of its
			 nuclear weapons program.
			(5)The Government of
			 North Korea maintains a police state wherein citizens are prevented from access
			 to the outside world.
			(6)Kim Jong-Il and
			 other senior officials of the Government of North Korea have used their power
			 to purchase personal luxuries, possibly with UNDP funds, while citizens face
			 starvation.
			(7)Representatives of
			 the Government of North Korea are members of the executive board of the UNDP,
			 thereby governing the amount of UNDP assistance that North Korea will receive
			 and overseeing UNDP programs around the world.
			(8)The Government of
			 North Korea maintains a state of war with the democratically-elected Government
			 of the Republic of Korea (South Korea).
			(9)Former Iraqi leader
			 Saddam Hussein used United Nations programs to launder approximately $100
			 billion into his regime in what has become known as the Oil-for-Food
			 Scandal.
			(10)Illicit funding
			 of this kind undermines the strong sanctions that have been imposed by the
			 United States and the United Nations against North Korea.
			2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the United
			 Nations—
				(A)should ensure that the United Nations
			 Development Program (UNDP) enforces its rules regarding financing, staffing,
			 accounting, and auditing of its activities in the Democratic People’s Republic
			 of Korea (North Korea);
				(B)should authorize an external investigation
			 of all UNDP activities in North Korea; and
				(C)should ensure that—
					(i)any
			 local staff of the UNDP in North Korea who may have committed crimes are
			 prosecuted in the appropriate court of law; and
					(ii)any
			 local staff of the UNDP in North Korea who have violated UNDP regulations are
			 appropriately sanctioned; and
					(2)the President should instruct the United
			 States representative on the Executive Board of the UNDP to use the voice,
			 vote, and influence of the United States to ensure that—
				(A)the UNDP ceases
			 any activities in North Korea that are in violation of UNDP regulations;
				(B)the UNDP conducts
			 a full audit, open for review to all members of the Executive Board, of UNDP
			 activities in North Korea since 1998; and
				(C)the UNDP establishes regulations to ensure
			 that no funds allocated to UNDP activities in North Korea are provided to the
			 Government of North Korea.
				3.Withholding of
			 United States contributions to the United Nations Development
			 ProgramThe Secretary of
			 State shall withhold any United States contribution to the general funds of the
			 United Nations Development Program (UNDP) until such time as the Secretary
			 certifies to Congress that the UNDP meets the requirements of subparagraphs (A)
			 through (C) of section 2(2) of this Act.
		
